DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent Claim 1 initially sets forth “at least one component A)”, “at least one component B)”, and “at least one component C)”.  There is consequently a lack of antecedent basis for “component A)”, “component B)”, “component C)”“the components A) and B)”, “the component C)”, and “A)” recited in the last paragraph of Claim 1 and in Claim 14.  For the purposes of examination, these recitations will be interpreted as setting forth the at least one component A), the at least one component B), and the at least one component C) in each respective instance in which A), B), and C) are set forth. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6 – 9, and 11 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 99/60045 to Galina. 
Regarding Claim 1.  Galina teaches a process for producing a rigid polyurethane foam (Column 6, Line 32 – Column 7, Line 2).  In Example 3, the process comprises preparing a reaction mixture by feeding four separate streams into a mixing head.  “Cat 2 blend” corresponds to the instantly claimed first stream comprising Polyol B, i.e. a first isocyanate-reactive compound, and water.  The MDI stream corresponds to the instantly claimed second stream comprising at least one isocyanate, i.e. a polymeric MDI.  “Polyol blend” comprising Polyols A, B, and PP-A corresponds to the instantly claimed third stream comprising which is different from the above described first and second streams (Page12 , Line – Page 12, Line 24; Table II).  
Polyol A in the third stream is an aromatic polyether based on propylene oxide and is provided in an amount of 30 parts by weight.  Polyethers based on alkylene oxide components which are exclusively propylene oxide are hydrophobic.  As such, mixing the first stream, comprising water, and the third stream, comprising a hydrophobic component, in Galina would be reasonably expected to lead to some degree of phase separation.  
Regarding Claim 4.  Galina teaches a process according to Claim 1 wherein “Cat 2 blend”, corresponding to the instantly claimed first stream comprising the at least one component A), further comprises dimethylethanolamine and AM58 as catalysts (Table II; Page 10, Lines 13 - 14).
Regarding Claims 6 - 9.  Galina teaches a process according to Claim 1 wherein the “polyol blend”, corresponding to the instantly claimed third stream comprising at least one component C), further comprises polyether Polyols A and B, a polymer polyol (PP-A), and TEGOSTAB® B8404 as surfactant/stabilizer (Page 9, Line 19 – Page 10, Line 16; Table II).
Regarding Claim 11.  Galina teaches a process according to Claim 1 wherein the mixing device comprises a high pressure mixing head/chamber into which the four separated streams are introduced simultaneously (Page 12).
Regarding Claim 12.  Galina teaches a process according to Claim 1 but does not expressly teach the rigid polyurethane foam prepared is a closed cell foam.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a closed cell foam, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 13.  Galina teaches a process according to Claim 1 wherein the reaction mixture is formed into a laminate that is useful as an insulating material (Page 13, Lines 24 – 28), i.e. an insulation board.
Regarding Claim 14.  Galina teaches a process according to Claim 1 wherein the third stream comprises, as a component C), Polyol A.  This polyol is an aromatic polyether based on propylene oxide and is provided in an amount of 30 parts by weight.  The first stream comprises, as a component A), water in an amount of 15 parts by weight.  Using these amounts, the mass ratio of Polyol A to water can be calculated to be roughly 1:0.5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/60045 to Galina, as evidenced by US 2007/0259981 to Eling et al., as applied to Claim 1 above, and further in view of US 2012/0180400 to Benson-Sargent et al.
Regarding Claims 2, 3, 5, and 10.  Galina teaches the process of Claim 1 but does not teach it further comprises the instantly claimed steps and/or conditions.  The foam in Example 3 is produced by a continuous process.  However, Benson-Sargent et al. teaches the concept of preparing polyurethane foams by a discontinuous injection molding process in which each stream is delivered to a mixing head at pressures of 10.3 MPa or more.  The streams are mixed together to form a reaction mixture that is then injected into a mold/cavity (Paragraph 0010 – 0011).  The isocyanate stream may also further comprise other components/additives (Paragraph 0025).  Galina and Benson-Sargent et al. are analogous art as they are from the same field of endeavor, namely rigid polyurethane foams. Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam of Galina via the discontinuous injection molding process taught by Benson-Sargent et al.  The motivation would have been that such a process would allow for the preparation of a number of different three-dimensional articles which can varied based upon the shape of the molds provided.

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive because:	A) Applicant argues that mixing “polyol blend”, “cat 1 blend”, and “cat 2 blend” in Example 3 of Galina would not lead to phase separation or chemical degradation.  The basis for applicant’s position is that each of the aforementioned streams comprise about 50 weight percent Polyol B and such a common amount of polyol B would provide each stream with closes miscibility properties to each other.  
However, arguments of counsel cannot take the place of factually supported objective evidence.  In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP 2145)  It is respectfully submitted that no objective evidence has been provided to support the position that mixtures having about 50 weight percent common ingredients do not undergo phase separation.  The fact that Galina opts to provide water in conjunction with further polyol B in a separate stream, instead of including in the “polyol blend”, would suggest water is not entirely miscible with the “polyol blend.”  
A person of ordinary skill in the art would also expect Polyol A to be a hydrophobic, as it is based on an alkylene oxide component that is exclusively propylene oxide.  A hydrophobic component will form a phase separated mixture.  Polyol A would then be expected to form a phase separated mixture when mixed with water.  Mixing of a third stream comprising Polyol A and a first stream comprising water would thus also be expected to result in some degree of phase separation.  It is noted that Claim 1 simply sets forth “mixing said third stream with said first stream leads to phase separation” and does not specify in any manner the amount of phase separation which occurs.
B) Applicant’s argument that Benson Sargent does not remedy the deficiencies of Galina is not persuasive, as the alleged deficiencies have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764